DECISION OF DISMISSAL
This matter is before the court on its own motion to dismiss. A telephone trial on the matter was scheduled for August 15, 2011.
At the time scheduled for the telephone trial, Plaintiffs' representative, Robert M. Kottke (Kottke), appeared. Kottke stated that Plaintiff, Tipton W. Kerr, was "on the road" and would not be available to testify. The court discussed Plaintiffs' unlabeled exhibits submitted to the court on Friday, August 12, 2011, and received by Defendant's representative, Kristin Harrison (Harrison) on Monday, August 15, 2011. The court briefly discussed with Kottke how the exhibits could be introduced as evidence without Plaintiffs available to verify the authenticity of the offered exhibits. Harrison stated that she did not have an opportunity to review the exhibits prior to the scheduled telephone trial. In addition, Harrison stated that she was not interested in reviewing the exhibits because her determination in March 2011 was final.
The court stated that because Plaintiffs were not available to testify at their telephone trial and Plaintiffs failed to follow the court's Rule 10B(1), entitled "Exhibits," requiring that Plaintiffs mark all exhibits numerically, including the case number on the label, and exchange *Page 2 
exhibits prior to trial with Defendant, Plaintiffs failed to carry the burden of proof. Now, therefore,
IT IS THE DECISION OF THIS COURT that this matter be dismissed.
Dated this ___ day of August 2011.
If you want to appeal this Decision, file a Complaint in theRegular Division of the Oregon Tax Court, by mailing to:1163 State Street, Salem, OR 97301-2563; or by hand delivery to:Fourth Floor, 1241 State Street, Salem, OR.
Your Complaint must be submitted within 60 days after the dateof the Decision or this Decision becomes final and cannot bechanged.
This document was signed by Presiding Magistrate Jill A.Tanner on August 22, 2011. The Court filed and entered this documenton August 22, 2011.
 *Page 1